NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                  No. 11-3609
                                 _____________

                              MAR-LIN MINATEE,
                                       Appellant

                                        v.

     PHILADELPHIA POLICE DEPARTMENT; CITY OF PHILADELPHIA; LT
    CLIFTON LYGHTS; P.O. CYNTHIA FRYE; P.O. ROSA RAMOS; P/O PAUL
  GUERCIO; P/O JOHN DESHER; SUPERVISOR BRIAN MURPHY; C.O. JAMES
 DAMBACH; C.O. JOHN MCCLOSKEY; I.A.D. LIEUTENANT JOSEPH MARTIN;
  I.A.D. SERGEANT SUSAN GREEN; DETECTIVE BRIAN BOOS; DETECTIVE
                  DAVIS; SERGEANT SEAN MCGLINN
                             __________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                         (D.C. Civil No. 2-09-cv-03016)
                       District Judge: Hon. Robert F. Kelly
                                   __________

                    Submitted under Third Circuit LAR 34.1(a)
                                October 29, 2012

           Before: SLOVITER, AMBRO and ALDISERT, Circuit Judges.

                           (Filed: November 01, 2012)

                                   __________

                           OPINION OF THE COURT
                                 __________

ALDISERT, Circuit Judge.

                                        1
       This pro se appeal by Mar-Lin Minatee requires us to decide whether the United

States District Court for the Eastern District of Pennsylvania properly granted summary

judgment in favor of the City of Philadelphia, its mayor, its police commissioner, and

several detectives and police officers, after Minatee brought a malicious prosecution

claim against them under 42 U.S.C § 1983.

                                              I.

       Because we write primarily for the parties, who are familiar with the facts and

proceedings of this case, we will recite only those facts relevant to the issues of law

discussed.

       Following an incident with two City of Philadelphia police officers, Minatee was

arrested and charged with harassment, terroristic threats with intent to terrorize another,

obstructing the administration of law, resisting arrest, and disorderly conduct. In a

criminal trial in the Municipal Court of Philadelphia, the Court found Minatee not guilty

on all charges. Thereafter, Minatee filed a civil suit alleging malicious prosecution and

excessive force, naming as defendants the Commonwealth of Pennsylvania and its

governor; the City of Philadelphia and its mayor; the Philadelphia Police Department and

its Commissioner; and multiple detectives and police officers.1
       Following discovery, the City of Philadelphia, its mayor, its police commissioner,

and several of the detectives and police officers named in Minatee’s Complaint

(hereinafter “Appellees”) filed a motion for summary judgment on Minatee’s malicious

prosecution claim. The District Court granted the motion.

1
  Although Minatee alleged only malicious prosecution, the Court liberally construed his
Complaint to include claims of excessive force. Minatee’s excessive use of force claims
were tried before a jury. At the close of the plaintiff’s evidence, the Court granted a
motion for directed verdict in favor of some defendants, and then, in accordance with the
jury’s verdict, entered judgment in favor of the remaining defendants.
                                              2
       Anchoring Minatee’s contention that the District Court erred in granting summary

judgment is the argument that he eventually was acquitted of all criminal charges brought

against him. We will affirm the grant of summary judgment in favor of Appellees.

                                              II.

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343(a)(3). We

have jurisdiction under 28 U.S.C. § 1291.

       We exercise plenary review over a trial court’s grant of a motion for summary

judgment and apply the same standard that the district court applies. Dilworth v. Metro.

Life Ins. Co., 418 F.3d 345, 349 (3d Cir. 2005). All evidence must be viewed in the light

most favorable to the non-moving party and all reasonable inferences drawn in his favor.

Lawrence v. City of Phila., 527 F.3d 299, 310 (3d Cir. 2008). Summary judgment should

be granted only when “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Rule 56(a), Federal Rules of Civil Procedure.

                                              III.

       To prove a claim for malicious prosecution brought under 42 U.S.C. § 1983, a

plaintiff must satisfy each of the following five elements: “(1) the defendants initiated a

criminal proceeding; (2) the criminal proceeding ended in plaintiff’s favor; (3) the
proceeding was initiated without probable cause; (4) the defendants acted maliciously or

for a purpose other than bringing the plaintiff to justice; and (5) the plaintiff suffered

deprivation of liberty consistent with the concept of seizure as a consequence of a legal

proceeding.” Kossler v. Crisanti, 564 F.3d 181, 186 (3d Cir. 2009) (en banc) (internal

quotation marks and citations omitted).

       We emphasize the elements because Minatee is proceeding pro se and bottoms his

argument in the following phraseology: “[T]he court below[’s] decision . . . was

                                               3
inappropriate as Appellant was found not guilty on all charges brought by [the]

Defendants.” Brief for Appellant 1. The District Court, however, decided that probable

cause existed to arrest Minatee on several charges, thereby barring a malicious

prosecution claim against any defendant. “[T]he establishment of probable cause as to

any one charge [of several charges] is sufficient to defeat . . . Fourth Amendment

claims,” including claims for malicious prosecution. Startzell v. City of Phila., 533 F.3d

183, 204 n.14. (3d Cir. 2008).

                                             A.

       Based on the undisputed facts, we decide that probable cause existed for Minatee’s

arrest. “Probable cause to arrest exists when the facts and the circumstances within the

arresting officer’s knowledge are sufficient in themselves to warrant a reasonable person

to believe that an offense has been or is being committed by the person to be arrested.”

Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 788 (3d Cir. 2000) (internal quotation

marks and citations omitted). The arresting officer must only reasonably believe at the

time of the arrest that an offense is being committed, a significantly lower burden than

proving guilt at trial. Wright v. City of Phila., 409 F.3d 595, 602 (3d Cir. 2005). Although

the question of probable cause is generally a question for the jury, a district court may
conclude on summary judgment “that probable cause exists as a matter of law if the

evidence, when viewed in the light most favorable to the plaintiff, reasonably would not

support a contrary factual finding.” Merkle, 211 F.3d at 788-789 (internal quotation

marks and citation omitted).

       Importantly, the favorable termination and probable cause elements of a malicious

prosecution claim are “distinct requirements . . . and therefore should not be conflated.”

Kossler, 564 F.3d at 193. “[I]t is irrelevant to the probable cause analysis what crime a

                                              4
suspect is eventually charged with, or whether a person is later acquitted of the crime for

which she or he was arrested.” Wright, 409 F.3d at 602 (citations omitted). Minatee’s

argument that the District Court inappropriately granted summary judgment is totally

foreclosed by the foregoing discussion in Wright. Likewise, his challenge to applying the

teachings of Wright because of an alleged difference in the facts gets him nowhere. In

Wright this Court did not fashion a new rule of law, but rather we relied on the teachings

of Michigan v. DeFillipo, 443 U.S. 31, 36 (1979) (“[T]he mere fact that the suspect is

later acquitted is irrelevant . . . .”). “Probable cause need only exist as to [one of the]

offense[s] that could be charged under the circumstances.” Reedy v. Evanson, 615 F.3d

197, 211 (3d Cir. 2010) (alteration in original) (quoting Barna v. City of Perth Amboy, 42

F.3d 809, 819 (3d Cir. 1994).

       Here, Minatee was charged with harassment, terroristic threats with intent to

terrorize another, obstructing the administration of law, resisting arrest, and disorderly

conduct. We now discuss certain of these offenses in the context of whether there was

probable cause to make an arrest. It is not necessary to discuss the full panoply of charges

against Minatee.

                                               B.
       In Pennsylvania a person commits the crime of obstructing the administration of

law when he “intentionally obstructs, impairs or perverts the administration of law or

other governmental function by force, violence, physical interference or obstacle, breach

of official duty, or any other unlawful act . . . .” 18 Pa. C.S.A. § 5101. Here, an officer of

the Philadelphia Police Department explained to Minatee that the officers were deeming

the encounter a “live stop” and confiscating the car because its owner, Minatee’s



                                               5
companion and a passenger in the car, had a suspended license.2 Minatee contested that

the companion’s license was suspended and told the officers that he, not his companion,

had been driving the car. When a tow-truck arrived to take the car, Minatee went to the

car and sat in the passenger seat to prevent it from being towed. After some time, Minatee

got out of the car but remained close to it. Minatee continued to argue with the officers

and admits yelling at one point.3

       Under the foregoing circumstances the police had probable cause to arrest

Minatee, because they could have reasonably believed that an obstruction offense had

been committed.

                                              C.

       Minatee was also charged with disorderly conduct. In Pennsylvania a person

commits the offense of disorderly conduct when he or she:

       with intent to cause public inconvenience, annoyance or alarm, or
       recklessly creating a risk thereof . . . (1) engages in fighting or threatening,
       or in violent or tumultuous behavior; (2) makes unreasonable noise; (3)
       uses obscene language, or makes an obscene gesture; or (4) creates a
       hazardous or physically offensive condition by any act which serves no
       legitimate purpose of the actor.
18 Pa. C.S.A. § 5503. Words or acts rise to the level of disorderly conduct when “they

cause or unjustifiably risk a public disturbance.” Startzell, 533 F.3d at 204 (internal

2
  “Live stop” is a Philadelphia Police Department program that enforces provisions of the
Pennsylvania Vehicle Code. See 75 Pa. C.S.A. § 6309.2(a)(1). It requires law
enforcement officers to “immobilize” or, “in the interest of public safety, direct that the
vehicle be towed or stored” if it is operated “on a highway or traffic way of [the]
Commonwealth [of Pennsylvania]” by a person whose operating privileges have been
“suspended, revoked, canceled, recalled or disqualified or where the person is
unlicensed.” Id.
3
  These facts are taken from the District Court’s Memorandum dated September 9, 2011.
The Memorandum states that all facts contained within were taken directly from
Minatee’s own deposition unless otherwise noted.
                                               6
quotation marks and citation omitted). Here, Minatee created a public disturbance after he

double-parked a car on a public street, blocking the street to other traffic. He stated,

“Y’all not taking shit,” and refused to step away from the car. He also admits to yelling at

one point and to telling one officer, “I know we are going to rock and I want you #4902

Ramos to throw the first punch.” Plaintiff’s Citizen Complaint 3. The police officers state

that they interpreted this language as a threat. Thereupon one of the officers ordered

Minatee to move to avoid the threat of being tasered. He continued to refuse to move and

he was first tasered and then arrested.

       Under the foregoing circumstances the police had probable cause to arrest

Minatee, because they could have reasonably believed that Minatee’s conduct and

language rose to the level of disorderly conduct.

                                              D.

       To prevail on a charge of malicious prosecution a plaintiff is required to prove that

none of the charges were “initiated without probable cause.” Kossler, 564 F.3d at 186.

The foregoing analysis demonstrated probable cause for the officers to believe certain

offenses had been committed, thus vitiating plaintiff’s malicious prosecution claim,

which requires a lack in probable cause for all the charges. Moreover, it bears repeating
that “it is irrelevant to the probable cause analysis” that a “person is later acquitted of the

crime for which she or he was arrested.” Wright, 409 F.3d at 602 (internal citations

omitted).

                                              II.

       An alternative basis for affirming the District Court’s grant of summary judgment

in favor of Appellees is that Minatee failed to introduce evidence that any defendant

acted maliciously towards him as required in the teachings of Kossler. See 562 F.3d at

                                               7
186. This Court has previously described malice in some detail:

       [T]he Supreme Court of Pennsylvania never has defined malice as meaning
       only spite. “Legal malice is not limited to motives of hatred or ill will, but
       may consist of defendant’s reckless and oppressive disregard of plaintiff’s
       rights.” . . . [M]alice can mean ill-will or the use of a prosecution for an
       extraneous purpose or a lack of belief in the guilt of the accused. . . . See
       also Restatement of Torts § 668, Comment d (1977) (defining malice as
       initiation of criminal proceedings for an improper purpose, which is further
       defined as when (1) the accuser does not believe in the guilt of the accused;
       (2) the proceedings are initiated primarily because of hostility or ill will
       toward the accused; or (3) the proceedings are initiated for the purpose of
       obtaining a private advantage).
Lippay v. Christos, 996 F.2d 1490, 1503 (3d Cir. 1993). The District Court determined,

and we agree, that “Plaintiff has produced no evidence whatsoever showing that any of

the Defendants prosecuted him out of ill will[,] . . . lacked belief in the propriety of the

prosecution or instituted the proceedings for an extraneous improper purpose.” District

Court Opinion 18.

                                *      *       *      *      *

       We have considered all of the arguments advanced by the parties and conclude

that no further discussion is necessary. The judgment of the District Court will be

AFFIRMED.




                                               8